KOHLSAAT, District Judge.
This matter comes on to he heard upon the motion of defendants for the dissolution of a preliminary injunction heretofore granted herein against defendants, restraining the alleged infringement of reissued letters patent No. 11,476, dated March 12, 1895; the preliminary injunction, being on the first claim of the reissued patent. The court has before it the opinions of two circuit courts of appeals covering the question at issue in this suit, in which opinions antagonistic conclusions are reached. The court therefore feels at liberty to closely examine the reasoning of each of the said courts, and the grounds upon which they arrive at their respective conclusions, in addition to the facts brought out on this hearing, as it is admitted that the statements of fact set forth in those opinions are substantially correct, and to adopt the reasoning of either of said courts, in so far as it may impress this court as being correct, and may be applicable to this case. The decisions referred to are those of Maitland v. Manufacturing Co., 29 C. C. A. 607, 86 Fed. 124, decided in the Second circuit, and Manufacturing Co. v. Pelzer, 91 Fed. 665, decided in the Third circuit. In view of the wide scope of the first claim of the reissued patent, which, in the mind of this court, is so broad as to cover all possible devices for tbe insulation of electric light fixtures from grounded pipes to which they may be attached, it is the opinion of the court that to sustain this claim would be practically to sustain a patent upon the principle of insulation itself, when applied to a combination of grounded pipes, and electric light fixtures attached thereto. Following the reasoning of the court of appeals of the Third circuit, this court is of the opinion that the first claim of the reissued patent is only valid when restricted to the particular insulating device, as distinguished from the general principle of insulation, shown in said reissue, and in the original patent upon which it is based; and, as the insulating devices used by defendants do not, in the mind of the court, infringe the devices described and set forth in the said reissue, or the original patent on which it is based, the injunction in this case should be dissolved. It is so ordered.